          Case 3:21-cv-00269-KHJ-MTP Document 38 Filed 09/13/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

CHARLIE LUCKETT                                                            PLAINTIFF


V.                                          CIVIL ACTION NO. 3:21-CV-269-KHJ-MTP


HOWMEDICA OSTEONICS CORP. d/b/a                                          DEFENDANT
STRYKER ORTHOPAEDICS

                                         ORDER

          This matter is before the Court on the Motion to Dismiss filed by Defendant

Howmedica Osteonics Corporation d/b/a Stryker Orthopaedics (“Howmedica”) [9].

For the following reasons, the Court DENIES the motion without prejudice.

     I.      Facts and Procedural History

          On June 18, 2007, Plaintiff Charlie Luckett underwent a left total hip

arthroplasty at the University of Mississippi Medical Center (“UMMC”) in Jackson,

Mississippi. Pl. Compl. [1] at ¶ 6. Howmedica manufactured and distributed these

components used for the hip surgery: (1) Traident Hemispherical Acetabular Shell;

60mm’ Serial # 500-11-60AG; Lot #21508701; (2) + 8 32mm Stryker Femoral Head;

(3) Trident X3, 0 degree Polyethylene Insert; 32 mm G Serial # 623-00-32G; Lot #

1X5MED; and (4) Citation TMZF HA Hip Stem #6 Left; Serial # 6265-5106; Lot #

20540502. Id.

          Twelve years later, around July 15, 2019, Luckett contends he “heard a pop

and experienced a sudden onset of severe pain localized to his left leg.” Id. at ¶ 7. He

sought emergency medical treatment at UMMC, where ultimately “x-rays revealed
         Case 3:21-cv-00269-KHJ-MTP Document 38 Filed 09/13/21 Page 2 of 6




a fracture of the neck of the left femoral component with lateral displacement of the

distal femur and proximal migration requiring left total hip revision.” Id. Luckett

alleges that, during his hip revision surgery on July 16, 2019, the surgeon

discovered that Luckett’s left total hip arthroplasty was unsuccessful due to implant

failure from Howmedica’s components. Id. at ¶ 8.

         Luckett sued Howmedica on April 16, 2021. Id. Luckett seeks damages from

product liability claims— including failure to warn and negligence— and breach of

express warranties and implied warranty of merchantability and fitness. Id. at ¶¶

11, 15-29. Howmedica then moved to dismiss Luckett’s Warranty-Based Claims [9]

under Federal Rule of Civil Procedure 12(b)(6), arguing that the warranty-based

claims are time-barred. Mem. in Support of Motion to Dismiss [10].

   II.      Standard

         In reviewing a motion under Federal Rule of Civil Procedure 12(b)(6), “the

central issue is whether, in the light most favorable to the plaintiff, the complaint

states a valid claim for relief.” Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir.

2008) (quoting Hughes v. The Tobacco Inst., Inc., 278 F.3d 417, 420 (5th Cir. 2001)

(alteration omitted)). A valid claim for relief contains “sufficient factual matter,

accepted as true,” giving the claim “facial plausibility” and allowing “the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). The plausibility standard does not ask for a

probability of unlawful conduct but does require more than a “sheer possibility.” Id.



                                            2
      Case 3:21-cv-00269-KHJ-MTP Document 38 Filed 09/13/21 Page 3 of 6




“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements” do not satisfy a plaintiff’s pleading burden. Id. (citing

Twombly, 550 U.S. at 555).

   III.   Analysis

      Under Mississippi law, “[a]n action for breach of any contract for sale must be

commenced within six (6) years after the cause of action has accrued.” Miss. Code §

75-2-725(1) (2019). “A breach of warranty occurs when tender of delivery is made[.]”

Id. at § 75-2-725(2).

      Howmedica contends, and Luckett does not dispute, that delivery occurred no

later than June 18, 2007, the date of Luckett’s arthroplasty when the Howmedica

products were implanted. [10] at 3. So Luckett needed to sue for his implied

warranty claims by 2013 to comply with the six-year statute of limitations. In

response, Luckett asserts that the statute of limitations tolled because (1)

Howmedica engaged in fraudulent concealment, and (2) Howmedica warranted to

Luckett’s physician that the hip would “outlast” him— essentially a lifetime

warranty. Response in Opposition to the Motion to Dismiss. [14]; Response

Memorandum Opposing Motion to Dismiss [15].

      “To establish a claim of fraudulent concealment, ‘there must be shown some

act or conduct of an affirmative nature designed to prevent and which does prevent

discovery of the claim.’” Trustmark Nat. Bank v. Meador, 81 So. 3d 1112, 1119

(Miss. 2012) (quoting Reich v. Jesco, Inc., 526 So. 2d 550, 552 (Miss. 1988)).

Additionally, a plaintiff must show “due diligence was performed on its part to



                                           3
      Case 3:21-cv-00269-KHJ-MTP Document 38 Filed 09/13/21 Page 4 of 6




discover the claim.” Id. (citation omitted). The requirement that a plaintiff show an

affirmative act does not refer to the act that gives rise to the claim, but instead “to a

subsequent affirmative act of concealment.” Alexander v. Wyeth, 897 F. Supp. 2d

489, 493 (S.D. Miss. 2012).

      Despite Luckett’s contentions to the contrary, Mississippi law requires

plaintiffs to sufficiently plead fraudulent concealment. [15] at 2-3; see Tanner v.

Pfizer, Inc., Case No. 1:15-cv-75-HSO-JCG, 2015 WL 6133207, at *3 (S.D. Miss. Oct.

19, 2015) (stating that under Mississippi law, “the failure to plead [fraudulent

concealment] sufficiently will result in the dismissal of the complaint.” (internal

quotation omitted)). Luckett does not allege any later affirmative act of concealment

by Howmedica. As a result, he has not pled “sufficient factual matter” to give his

claim “facial plausibility” to allow the Court to “draw the reasonable inference that

the defendant is liable for the misconduct alleged.” 1 See Iqbal, 556 U.S. at 678.

Luckett’s fraudulent concealment claim fails.

      Luckett also contends that the statute of limitations on his warranty claims

tolled because Howmedica allegedly warranted to Luckett’s physician that “the hip

would ‘outlast’ [Luckett].” [15] at 4. He asserts that this statement constitutes an

express lifetime warranty. Id.




1The Court recognizes that because Luckett presents a fraudulent concealment claim, the
heightened pleading standard of Federal Rule of Civil Procedure 9(b) may apply instead of
that of Rule 8. See Culpepper Enters. Inc. v. Parker, 270 So.3d 116, 127 (Miss. Ct. App.
2018). Because Luckett does not meet the less-stringent requirements of Rule 8, however,
the Court does not address the 9(b) pleading standard.

                                            4
      Case 3:21-cv-00269-KHJ-MTP Document 38 Filed 09/13/21 Page 5 of 6




         This allegation is not pleaded in the Complaint but is mentioned for the first

time in Luckett’s Response in Opposition to the Motion to Dismiss. [14]. Luckett

elaborates that his physician advised of this warranty not Howmedica. [15] at 4.

Miss. Code § 75-2-313(1)(a) states that the seller express creates express warranties

by “[a]ny affirmation of fact or promise made by the seller to the buyer . . . .” Here,

there is no allegation that Howmedica, the seller, communicated a lifetime

warranty to Luckett, the buyer. Rather, Luckett merely purports that his physician

assured him that his “hip would outlast him” without mentioning the Howmedica

components or attributing that statement to Howmedica. Thus, Luckett did not

plead sufficient factual matter for a plausible claim for relief on his express

warranty claim.

         Luckett requests leave to amend his Complaint if the Court finds deficiencies.

Howmedica opposes this request and insists any amendment is futile. Howmedica

may be correct. But because this is Luckett’s first request to amend his Complaint,

the Court will allow Luckett an opportunity to do so and plead his best case. If he

does not, the Court will dismiss all claims that do not state a claim upon which

relief should be granted.

   IV.      Conclusion

         The Court has considered all arguments. Those not addressed would not have

changed the outcome. For the reasons stated, Defendant Howmedica Osteonics

Corp.’s Motion to Dismiss Plaintiff’s Warranty-Based Claims [9] is DENIED




                                            5
      Case 3:21-cv-00269-KHJ-MTP Document 38 Filed 09/13/21 Page 6 of 6




without prejudice. Luckett has 14 days from today to amend his Complaint to cure

the deficiencies identified by the Court.

      SO ORDERED AND ADJUDGED ON THIS 13th day of September, 2021.

                                                s/ Kristi H. Johnson_________________
                                                UNITED STATES DISTRICT JUDGE




                                            6
